Citation Nr: 1727725	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-38 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for ischemic heart disease (IHD).

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, including as due to herbicide exposure.

4. Entitlement to service connection for thoracic aortic aneurysm.

5. Entitlement to service connection for skin cancer, including as due to herbicide exposure.

6. Entitlement to service connection for depression.

7. Entitlement to service connection for residuals of a stroke.

8. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a low back disability with radiculopathy to the bilateral lower extremities.
 
9. Entitlement to a special monthly compensation (SMC) based on aid and attendance/housebound status.

10. Entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disability.

11.  Entitlement to an earlier effective date for ischemic heart disease (IHD).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964 and July 1965 to March 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In the August 2011 rating decision, the RO denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a low back disability with radiculopathy to the bilateral lower extremities.  A review of the record, however, shows that in a February 2012 statement, the Veteran indicated that he had not received notification on the status of his claim (i.e. whether it had been granted or denied.  In addition, he made additional statements regarding this claim.  In the August 2013 rating decision, however, the RO characterized this claim as a claim for new and material evidence.  The Board notes that the submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of the August 2011 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Therefore, the Board has recharacterized the claim as listed above.

The record indicates that after the appeal was sent to the Board, the Veteran's attorney submitted additional evidence and waived initial consideration by the RO as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 30 percent for IHD, entitlement to service connection for depression, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a low back disability with radiculopathy to the bilateral lower extremities and entitlement to SMC for aid and attendance/housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The probative evidence of record shows that hypertension, thoracic aortic aneurysm and residuals of a stroke are not related to active duty.

2. The Veteran does not have skin cancer.

3. The Veteran filed a claim that was received by the RO on August 3, 2009; he had a diagnosis of IHD in his VA treatment when the claim was filed, although it was not then adjudicated.  

4. The Veteran's PTSD manifests with social and occupational impairment in most areas.  

5. The Veteran's PTSD and ischemic heart disease create an inability to secure or follow substantial gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 3, 2009 for IHD have been met.  See Nehmer.  

2.  The criteria for service connection for hypertension, thoracic aortic aneurysm, skin cancer and residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for a 70 percent rating for PTSD have been met.  

4.  The criteria for TDIU have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in February and June 2013.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), VA and private medical treatment records and lay statements have been obtained and associated with the claims file. The Board realizes the Veteran has not been provided a VA compensation examination in response to his claims for hypertension, thoracic aortic aneurysm, skin cancer and residuals of a stroke nor have medical nexus opinions been obtained.  

VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance.

Here, there is no competent and credible evidence suggesting the Veteran's hypertension, thoracic aortic aneurysm, skin cancer and residuals of a stroke are related or attributable to his service.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical nexus opinion.  His mere diagnoses with no supporting evidence or allegations of a relevant event or injury or disease during his service, as a potential cause, is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion because in this circumstance the only requirement would be to claim the alleged disabilities are related to his service.  The Court in Duenas clarified that VA is not required to schedule an examination for an opinion in this circumstance.

For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2016).

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.30(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). Linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, if a Veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  The Veteran's military record confirms that he had service in Vietnam.  None of his claimed disabilities, however, are included among the diseases found to be associated with herbicide exposure set forth in the relevant regulations.  Id.  Therefore, the presumption for service connection on this basis is not warranted.  Even so, he may still be entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Unfortunately, after careful consideration of the evidence of record and the pertinent statues and regulations, the Board finds that service connection for hypertension, thoracic aortic aneurysm, skin cancer and residuals of a stroke are not warranted.

A review of the Veteran's STRs is unremarkable for any symptoms, complaints, treatment or diagnosis for hypertension, thoracic aortic aneurysm, skin cancer or stroke.  Post-service VA medical treatment records show current diagnoses for hypertension, residuals due to a stroke and thoracic aortic aneurysm.  They are, however, negative for a diagnosis of skin cancer.

Unfortunately, in this case, the Board is unable to attribute the post-service development of the Veteran's disabilities to his military service.  While the Veteran asserts that these disabilities are indeed related to his service, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Further, he has not submitted any medical evidence linking his disabilities to active service.

Moreover, as noted above already, the medical records of evidence do not show that the Veteran has skin cancer or was ever diagnosed with skin cancer.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (A "current disability" means a disability shown by competent medical evidence to exist.).  In the absence of proof of a present disability, there can be no valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Therefore, the Board finds that a preponderance of the evidence is against service connection for hypertension, thoracic aortic aneurysm, skin cancer and residuals of a stroke.  The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension, thoracic aortic aneurysm, skin cancer and residuals of a stroke is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Effective Date for IHD

The Board is taking jurisdiction of this issue under a broad and liberal reading of the appeal for the Veteran's IHD rating.  In any event, Nehmer compels the grant of an effective date of August 3, 2009, for IHD.  When a Vietnam veteran files a clairn for any condition and contemporaneous medical evidence in the file shows a diagnosis presumptively linked to herbicide agent exposure, it should also be considered a claim for that presumptive disability, even if not explicitly claimed.  

Here, Veteran served in Vietnam and filed an application for disability compensation dated July 20, 2009.  The claims included were residuals of cva, hypertension, and back.  The application is stamped received on August 3, 2009 by the St. Paul, Minnesota RO.  In the claims file at that time, there were VA treatment records noting atherosclerotic calcifications of the coronary artery and mild coronary artery disease, in 2007 and 2006, respectively.  Thus, the proper effective date for the Veteran's service-connected IHD is August 3, 2009, the earliest date of a claim received when the Veteran had a diagnosis of IHD.  

PTSD rating

The Veteran's PTSD is currently 50 percent disabling, but he believes the rating should be higher.  The Board agrees.

The July 2013 VA examiner noted serious symptoms of difficulty in adapting to stressful circumstances including work or a work-like setting and inability to establish and maintain effective relationships.  These correspond with a 70 percent rating.  In addition, in September 2015, Dr. H.H.C. found that the Veteran suffered from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  The Veteran also suffered from hygiene issues and the inability adapt to stressful circumstances.  The Board finds the September 2015 report reasoned and probative to the issue at hand.  Thus, the Board agrees that the Veteran's PTSD best meets the criteria for a 70 percent disability rating, which is occupational and social impairment with deficiencies in most areas.  This rating is consistent with the evidence, most crucially, the September 2015 private report.  

TDIU

The Veteran is now 70 percent disabled due to his PTSD, so he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  He is also currently service connected for IHD, at 30 percent disabling.  In September 2014, Dr. H.H.C. opined that "[the Veteran] cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD."  Moreover, a November 2015 report from Dr. S.B., a vocational expert, noted the following:

In summary, [the Veteran] has a combination of physical and emotional conditions which interact in terms of severity level. The major area of limitations appear to be mental and physical activity involved in sustaining work, which is extremely limiting for this gentleman. In the most recent evaluation, Dr. [H.H.C.] opines there are impairments in occupational options which could be sustained by [the Veteran]. Additionally, Dr. [B] opines that [the Veteran] has occupational impairment with reduced reliability and productivity. Dr. [H] opines that [the Veteran] has conditions that impact his ability to work but is silent on providing further information. 

The Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected PTSD and ischemic heart disease and the record supports this finding as far back as the date of filing. 

The Board notes that this report is very detailed, reasoned and consistent with the evidence of record.  Thus, the Board is fully vocationally informed and assigns the report great weight.  In light of this finding, the evidence is at least in equipoise that the Veteran's service-connected disabilities prevent him from securing or following substantial gainful employment.  The benefit-of-the-doubt doctrine is for application and entitlement to a TDIU rating for the entire period on appeal is warranted.  
ORDER

Entitlement to a 70 percent rating for PTSD during the entire appeal period is granted.

Entitlement to an effective date of August 3, 2009 for IHD is granted.

Entitlement to TDIU is granted.

Entitlement to service connection for hypertension, including as due to herbicide exposure, is denied.

Entitlement to service connection for thoracic aortic aneurysm is denied.

Entitlement to service connection for skin cancer, including as due to herbicide exposure, is denied.

Entitlement to service connection for residuals of a stroke is denied.


REMAND

Unfortunately, the remaining claims before the Board must be remanded before a decision can be made.

Regarding the Veteran's service-connected IHD, he was last provided with a VA examination in July 2013.  In December 2015, the Veteran's attorney submitted additional medical evidence indicating that the disabilities have increased in severity.  Accordingly, a new VA examination must be obtained to reassess the current level of severity.

With respect to the claim for depression, the Veteran's VA medical treatment records indicate that he has received treatment for this disability.  The July 2013 mental health VA examination does not address whether the Veteran's depression is a manifestation of his PTSD or if it is a separate diagnosis and if there is any relationship to his active service.  Resultantly, further medical commentary is warranted on this issue. 

Medical commentary is also required for the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a low back disability with radiculopathy to the bilateral lower extremities.  The record indicates that the Veteran was previously scheduled for a VA examination at VA Palo Alto Health Care System but did not report.  In his February 2012 statement, the Veteran indicated that he did not have a car and public transportation was unavailable due to the inclement weather.  He also indicated that the appointment was rescheduled at a VA facility in Martinez, California and then in San Francisco, California, even after he explained that he did not have transportation to travel to these facilities.  He, instead, stated his preference to be rescheduled at the VA Palo Alto Health Care System.  Accordingly, the Veteran should be rescheduled for a VA examination at VA Palo Alto Health Care System.  In addition, it is not clear if all of the VA medical treatment records from the June 1999 surgery have been obtained and associated with the claims file.  Therefore, the RO is asked to review the record and obtain any outstanding VA medical treatment records pertaining to the June 1999 surgery and treatment for any resulting injury.

Since some of the claims are being remanded, the issue of SMC for aid and attendance/housebound status must also be remanded since they are intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain any outstanding VA medical treatment records, including from Prescott VA medical center, Flagstaff VA Community Based Outpatient Clinic and Palo Alto Health Care System, dated from March 1999 to January 2000, and from October 2014 forward.

2. After receipt of all additional treatment records, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected IHD.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed, to include electrocardiogram, echocardiogram, and/or X-ray, and the examination report should comply with all appropriate protocols for rating disabilities of the heart-including submission of metabolic equivalent (MET) test results. The examiner should obtain a detailed clinical history from the Veteran.  All pertinent heart pathology found on examination should be noted in the report of the evaluation.  If possible, the appropriate DBQ should be completed.

A clear rationale for all opinions should be provided. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's depression.  The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate DBQ(s) should be completed.

As to the claim for depression, the examiner is asked to comment on whether it is separate and distinct psychiatric disorder from the Veteran's service connected PTSD and, if it is, whether it is at least as likely as not (i.e., 50 percent or greater probability) that it is related to any incident of active service from December 1960 to December 1964 and July 1965 to March 1965, or was caused by or aggravated by a service-connected disability (IHD and PTSD).

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. Schedule a VA examination concerning the claim for a low back disability with radiculopathy to the bilateral lower extremities due to the June 1999 surgery.  The claims file, including a complete copy of this Remand, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file. 

The examiner is requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the June 1999 back surgery caused any additional disability.  If so, the examiner should identify the additional disability or disabilities.

If the surgery resulted in additional disability or disabilities, the examiner should then provide an opinion on the likelihood (very likely, as likely as not, or unlikely):

(a) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the June 1999 back surgery; OR 

(b) that the proximate cause of any additional disability was due to an event not reasonably foreseeable.
In making these important determinations, the examiner must be mindful that the proximate cause of a Veteran's additional disability need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2016).

The examiner must discuss the underlying medical rationale of these opinions, if necessary citing to specific evidence in the file supporting conclusions.

5. The Veteran should be scheduled to evaluate him for the need to aid and attendance/housebound status.  The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All relevant findings should be provided, to include findings necessary to make a determination as to whether the Veteran's service-connected disabilities render him as to be in need of regular aid and attendance.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


